Amendment

 

Both parties agree to following amendments to the agreement entered in on May
27th, 2014 between Oxford City Football Club, Inc. (Buyer) and Angela K. Artemik
(Seller) due to the Seller not being able to deliver the change in ownership to
the accredited school.

 

The amendments are as follows:

 

1.           Seller waves all rights to all one million (1,000,000) restricted
shares that were to be issued upon successful completion of the sale and
transfer of the ACCSC accredited school.

 

2.           Seller will repay the cumulative amount owed to the Buyer in the
amount of $105,839.06 to the Buyer. This amount is the total amount that has
been acknowledged by the Seller as an amount owed to the Buyer as seen in
Exhibit A.

 

3.           Buyer will return any and all equity interest Academy of Healing
Arts, Massage, & Facial Skin, Inc. to the Seller.

 

4.           Seller may continue to attempt to get the change of ownership
approved by ACCSC to then be presented to the Buyer at a later time in the
future.

 

 

 

/s/ Angela Artemik

Angela Artemik

 

Academy of Healing Arts, Massage, & Facial Skin, Inc.

 

 

 

/s/ Thomas Anthony Guerriero

Thomas Anthony Guerriero

 

Oxford City Football Club, Inc.

 

  

 

 

 

